DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-6 drawn to method for determining a window in which to expect an LOS reception of a reference signal; performing RSRP measurements on the reference signal within the window; and transmitting a report to an LMF based on the RSRP measurements (please see Fig. 5 of the present application), classified in H04W4/02.cpc.
II.	Claims 7-10, drawn to an apparatus for determining an expected time at which a reference signal transmitted from a first network device is expected to be received at a second network device via an LOS path; defining a window based on the expected time; and transmitting an indication of the window to the second network device (please see Fig. 6 of the present application), classified in G01S5/00.cpc.
III.	Claims 11-16 drawn to method for determining an RSRP measurement of a received reference signal; the determination of the relative power at 708 may be done for each of the plurality of beams used to transmit the reference signal; and transmitting a report to an LMF based on the relative power (please see Fig. 7 of the present application), classified in G01S5/04.cpc.
IV.	Claims 17-23 drawn to a first network device for receiving a message from an LMF that instructs a first network device to perform joint positioning measurements; obtaining assistance data from the LMF; obtaining RSRP measurements and RSTD measurements; and transmitting a report to the LMF based on the joint positioning measurements (please see Fig. 7 of the present application), classified in G01S5/06.cpc.
V.	Claims 24-25 drawn to a method for generating a report based on the measurements, the report to include an indication of whether effects of non-line of sight (NLOS) paths of the reference signals were identified or mitigated in performing of the measurements; and transmitting the report to a location management function, classified in H04W64/00.cpc.
Inventions I, II, III, IV and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I has separate utility such as requiring determining a window in which to expect an LOS reception of a reference signal; performing RSRP measurements on the reference signal within the window; and transmitting a report to an LMF based on the RSRP measurements.  
In the instant case, subcombination II has separate utility such as requiring determining an expected time at which a reference signal transmitted from a first network device is expected to be received at a second network device via an LOS path; defining a window based on the expected time; and transmitting an indication of the window to the second network device.
In the instant case, subcombination III has separate utility such as determining an RSRP measurement of a received reference signal; the determination of the relative power at 708 may be done for each of the plurality of beams used to transmit the reference signal; and transmitting a report to an LMF based on the relative power.
In the instant case, subcombination IV has separate utility such as receiving a message from an LMF that instructs a first network device to perform joint positioning measurements; obtaining assistance data from the LMF; obtaining RSRP measurements and RSTD measurements; and transmitting a report to the LMF based on the joint positioning measurements.
In the instant case, subcombination V has separate utility such as generating a report based on the measurements, the report to include an indication of whether effects of non-line of sight (NLOS) paths of the reference signals were identified or mitigated in performing of the measurements; and transmitting the report to a location management function. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
A telephone call was made to Nathan Maki on 11/42022 to request an oral election to the above restriction requirement, and the Applicant elected group I including claims 1-6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao et al. (U.S. 20220373635).
For claim 1, Bao et al. disclose one or more non-transitory computer-readable media having instructions that, when executed by one or more processors, cause a first network device to: 
determine a window at which a reference signal transmitted from a second network device is expected to be received at the first network device via a line of sight (LOS) path (at least [0159], [0168] and [0172].   A UE may be preconfigured with beam identifiers (IDs) of a first set of beams (referred to as “set_q0”) to be monitored, a monitoring period, a signal strength threshold, etc.  A UE 1204 monitors the received signal strength (e.g., RSRP, RSRQ, SINR, etc.) of periodic reference signals (e.g., PRS) transmitted by the base station 1202 on a first set (“set_q0”) of downlink transmit beams 1206 of the SpCell. The first set of downlink transmit beams 1206 may correspond to one or more of beams 902a-h in FIG. 9 in the mmW frequency range.  If the base station 902 transmits reference signals (e.g., PRS, CRS, TRS, CSI-RS, PSS, SSS, etc.) to the UE 904 on beams 902c, 902d, 902e, 902f, and 902g, then transmit beam 902e is best aligned with the line-of-sight (LOS) path 910, while transmit beams 902c, 902d, 902f, and 902g are not.  As such, beam 902e is likely to have a higher received signal strength (e.g., RSRP, RSRQ, SINR, etc.); 
perform reference signal receive power (RSRP) measurements on a reference signal received within the window to support a downlink angle-of-departure (AoD) positioning operation or an uplink angle-of-arrival (AoA) operation (at least [0093]-[0094].  For DL-AoD positioning, the positioning entity uses a beam report from the UE of received signal strength measurements of multiple downlink transmit beams to determine the angle(s) between the UE and the transmitting base station(s). The positioning entity can then estimate the location of the UE based on the determined angle(s) and the known location(s) of the transmitting base station(s).  For UL-AoA positioning, one or more base stations measure the received signal strength of one or more uplink reference signals (e.g., SRS) received from a UE on one or more uplink receive beams.); and 
transmit a report to a location management function (LMF) based on the RSRP measurements, the report to include the RSRP measurements or location information, and an indication that the RSRP measurements were performed within the window (at least [0093]-[0094].  For DL-AoD positioning, the positioning entity uses a beam report from the UE of received signal strength measurements of multiple downlink transmit beams to determine the angle(s) between the UE and the transmitting base station(s). The positioning entity can then estimate the location of the UE based on the determined angle(s) and the known location(s) of the transmitting base station(s).   For UL-AoA positioning, one or more base stations measure the received signal strength of one or more uplink reference signals (e.g., SRS) received from a UE on one or more uplink receive beams. The positioning entity uses the signal strength measurements and the angle(s) of the receive beam(s) to determine the angle(s) between the UE and the base station(s). Based on the determined angle(s) and the known location(s) of the base station(s), the positioning entity can then estimate the location of the UE.)
For claim 2, Bao et al. disclose the one or more non-transitory computer-readable media of claim 1, wherein: the first network device is a UE, the second network device is a transmit-receive point (TRP), the reference signal is a positioning reference signal, and the RSRP measurements are to support a downlink AoD positioning operation; or the first network device is a TRP, the second network device is a UE, the reference signal is a sounding reference signal, and the RSRP measurements are to support an uplink AoA positioning operation (at least [0042] and  [0093]-[0094].  The term “base station” may refer to a single physical transmission-reception point (TRP) or to multiple physical TRPs that may or may not be co-located. For example, where the term “base station” refers to a single physical TRP, the physical TRP may be an antenna of the base station corresponding to a cell (or several cell sectors) of the base station. Where the term “base station” refers to multiple co-located physical TRPs, the physical TRPs may be an array of antennas (e.g., as in a multiple-input multiple-output (MIMO) system or where the base station employs beamforming) of the base station.  For DL-AoD positioning, the positioning entity uses a beam report from the UE of received signal strength measurements of multiple downlink transmit beams to determine the angle(s) between the UE and the transmitting base station(s). The positioning entity can then estimate the location of the UE based on the determined angle(s) and the known location(s) of the transmitting base station(s).)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (U.S. 20220373635) in view of Kumar et al. (U.S. 20220201676).
For claim 3, Bao et al. do not disclose the one or more non-transitory computer-readable media of claim 1, wherein the instructions, when executed, further cause the network device to: receive an indication of the window in a Long Term Evolution Positioning Protocol (LPP) provide assistance data message from the LMF.  
	In the same field of endeavor, Kumar et al. disclose to receive an indication of the window in a Long Term Evolution Positioning Protocol (LPP) provide assistance data message from the LMF (at least [0046] and [0076].  Information provided by the gNBs 210 and/or ng-eNB 214 to the LMF 220 using New Radio Positioning Protocol (NRPPa) may include timing and configuration information for PRS transmission and location coordinates. The LMF 220 can then provide some or all of this information to the UE 105 as assistance data in an LPP message via the NG-RAN 235 and the 5G core network (CN) 240.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Bao et al. as taught by Kumar et al. for purpose of determining location information of UE.
For claim 4, Bao et al. do not disclose the one or more non-transitory computer-readable media of claim 1, wherein the instructions, when executed, further cause the network device to: receive an indication of the window in a New Radio Positioning Protocol a (NRPPa) measurement request message from the LMF.  
In the same field of endeavor, Kumar et al. disclose to receive an indication of the window in a New Radio Positioning Protocol a (NRPPa) measurement request message from the LMF.   (at least [0046] and [0076].  Information provided by the gNBs 210 and/or ng-eNB 214 to the LMF 220 using New Radio Positioning Protocol (NRPPa) may include timing and configuration information for PRS transmission and location coordinates. The LMF 220 can then provide some or all of this information to the UE 105 as assistance data in an LPP message via the NG-RAN 235 and the 5G core network (CN) 240.)
For claim 5, the combination of Bao et al. and Kumar et al. disclose the one or more non-transitory computer-readable media of claim 3.  Bao et al. disclose wherein the indication of the window includes an indication of a starting slot and a length of the window (at least [0113].  A collection of resource elements (REs) that are used for transmission of PRS is referred to as a “PRS resource.” The collection of resource elements can span multiple PRBs in the frequency domain and ‘N’ (such as 1 or more) consecutive symbol(s) within a slot in the time domain. In a given OFDM symbol in the time domain, a PRS resource occupies consecutive PRBs in the frequency domain.)
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  11/29/2022